Title: From George Washington to Samuel Washington, 31 August 1780
From: Washington, George
To: Washington, Samuel


                        
                            Dear Brother,
                            Camp near Fort Lee Augt 31st 1780.
                        
                        Your letter of the 31st Ulto came to my hands by the last Post, from Philadelphia—It gave me much concern to
                            find by it, that you were in such bad health—I hope this, if it should arrive safe, will find you much amended.
                        It is a considerable time since I wrote to you—in truth it is rare for me to put pen to paper for private
                            corrispondencies, so much is my time and attention engrossed by public business—I wish I could add, as profitably as it
                            might be, but the fatal system of policy whh we have adopted, & for ought I see to the contrary, are determined to
                            persist in, prevents this.
                        We are always without an Army—or have a raw and undisciplined one, engaged for so short a time that we are
                            not fit either for the purposes of offence or defence, much less is it in our power to project schemes & execute
                            plans which depend upon well disciplined and permanent Troops—One half the year is spent in getting Troops into the
                            Field—the other half is lost in discharging them, from their limited Service, & the manner & time in which
                            they come and go—the public in the meanwhile incurring an immense expence in paying two setts—that is, the comers
                            & goers—at the same instant—In a waste of Provisions, Stores, Arms, and a thousand things which can scarce be
                            enumerated—In a word short enlistments has been the primary cause of the continuance of the War, & every evil
                            which has been experienced in the course of it—It has been the source from whence the depreciation of our Money has
                            flowed, and though it is the cause of our present embarrassments, I much question whether our eyes are yet opened;
                            & whether the fatal policy which heretofore has governed all our measures will not direct Us to another short
                            enlistment when the present force leaves us—It is impossible for any person at a distance to have an idea of my
                            embarrassments, or to conceive how an Army can be kept together under such circumstances as ours is—half its time without
                            Provision, Cloathing or pay.
                        The flattering prospect which seemed to be opening to our view in the Month of May is vanishing like the
                            Morning Dew—The States, instead of sending the full Number of Men required of them by the first of July, the consequent
                            supplies, have not furnished one half of them yet—& the second division of French Troops & Ships not
                            being arrived, nor any certainty when they will, I despair of doing anything in this quarter this Campaign—& what
                            may be the consequence, if the combined Arms of France & Spain are not more prosperous in Europe or the West
                            Indies, I shall leave to others to predict—At best, the Troops we have, are only fed from hand to Mouth—& for
                            the last four or five days have been without Meat—In short the limits of a letter would convey very inadequate ideas of
                            our disagreeable situation; & the wretched Manner in which our business is conducted—I shall not attempt it
                            therefore, but leave it to some future Pen, and a more favourable period for truths to shine.
                        The first division of French Troops (as no doubt you have heard) are at Rhode Island—where their Squadron is
                            blocked up by the British fleet under Arbuthnot of superior force—The Army under my Command is encamped on the west bank
                            of the North or Hudsons River, about fifteen Miles from the City of New York & within full view of the Enemy—the
                            River only between us—We lately made a Forage opposite to the City & expected to be opposed in it but were not.
                        I sincerely wish you a perfect Restoration of health, and the enjoyment of every blessing of life—My best
                            Regards attend my Sister (with whom I should be happy in a better acquaintance) & all your family—& with
                            the greatest truth, I remain Yr Affecte Br.
                        
                            Go: Washington
                        
                        
                            P.S. Have you ever take the necessary steps to save my Lotts at the Warm Springs?
                        

                    